 
 
IV 
112th CONGRESS 
1st Session 
H. RES. 9 
In the House of Representatives, U. S., 
 
January 20, 2011 
 
RESOLUTION 
Instructing certain committees to report legislation replacing the job-killing health care law. 
 
 
That the Committee on Education and the Workforce, the Committee on Energy and Commerce,  the Committee on the Judiciary, and the Committee on Ways and Means, shall each report to the House legislation proposing changes to existing law within each committee’s jurisdiction with provisions that— 
(1)foster economic growth and private sector job creation by eliminating job-killing policies and regulations;  
(2)lower health care premiums through increased competition and choice;  
(3)preserve a patient’s ability to keep his or her health plan if he or she likes it;  
(4)provide people with pre-existing conditions access to affordable health coverage;  
(5)reform the medical liability system to reduce unnecessary and wasteful health care spending;  
(6)increase the number of insured Americans;  
(7)protect the doctor-patient relationship;  
(8)provide the States greater flexibility to administer Medicaid programs;  
(9)expand incentives to encourage personal responsibility for health care coverage and costs;  
(10)prohibit taxpayer funding of abortions and provide conscience protections for health care providers;  
(11)eliminate duplicative government programs and wasteful spending;   
(12)do not accelerate the insolvency of entitlement programs or increase the tax burden on Americans; or 
(13)enact a permanent fix to the flawed Medicare sustainable growth rate formula used to determine physician payments under title XVIII of the Social Security Act to preserve health care for the nation’s seniors and to provide a stable environment for physicians. 
 
Lorraine C. Miller,Clerk. 
